DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (headwear), Species A (Figs. 1-8) in the reply filed on April 22, 2022 is acknowledged.
Claims 3-7 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Examiner notes claims 13-19 were withdrawn by Applicant and claims 3-7 were withdrawn by Examiner.  Claim 3 is directed to the magnetic material being on the outside of the crown and the inside of the lip which is part of Species B (Figs. 9-10), and claims 4-7 are drawn to the first magnetic material being embedded within the front portion of the crown which is part of Species C (Figs. 11-12) where the crown comprises element 72.
Accordingly, claims 1-19 are pending in this application, with an action on the merits to follow regarding claims 1-2 and 8-12.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70 (para. 0043).
The drawings are objected to because reference character 80 (described as interior volume of upward extending lip portion 46 in para. 0043) is included in Fig. 4, but in Fig. 4, 80 does not point to an inner volume and instead appears to be pointing to tabs.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite as it recites, “wherein the first magnetic material is associated with an inner surface of the front portion of the crown, wherein the second magnetic material is associated with the rear surface of the upwardly extending lip portion of the visor”.   As “associate” is generally accepted to mean "to connect in the mind or imagination" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com), it is unclear what is meant by the magnetic materials being associated with the surfaces of the headwear.  Examiner respectfully suggests amending to recite, “wherein the first magnetic material is located on an outer surface of the front portion of the crown, wherein the second magnetic material is located on the rear surface of the upwardly extending lip portion of the visor”.   
Claim 2 is indefinite as it recites, “wherein the first magnetic material is associated with an inner surface of the front portion of the crown”.  As claim 1 recites, “the rear portion and the front portion of the crown having respective outer surfaces and respective inner surfaces”, it is unclear if claim 2 is referring to an additional inner surface of the front portion of the crown or if it is referring to the inner surface of the front portion of the crown recited in claim 1.  For purposes of examination, Examiner has interpreted the limitation to mean, “wherein the first magnetic material is located on [[an]] the inner surface of the front portion of the crown”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2015/0135406).
Regarding claim 1, Nguyen discloses a headwear article (10) comprising: a crown (12) having a rear portion and a front portion (see annotated Fig. 2) that cooperate to define a circumference (64) of the crown, the rear portion and the front portion of the crown having respective outer surfaces (the surfaces of the crown that can be seen in annotated Fig. 2) and respective inner surfaces that cooperate to define a receiving space (as can be seen in annotated Fig. 4) that is configured to receive a portion of a head of a user (as can be understood from Figs. 1-4, the crown sits on the head of the user such the dome shape inner surface contacts the user’s head); a first magnetic material (30, magnetic as 30 contains magnets 21) coupled to the front portion of the crown (as can be seen in Figs. 2 and 4); a visor (20) having a shade portion (see annotated Fig. 2) and an upwardly extending lip portion (26, shown as upwardly extending from the shade portion in annotated Fig.2), the shade portion having a rear edge (24) to which the upwardly extending lip portion is coupled (as can be seen in annotated Fig. 2), the upwardly extending lip portion having a front surface (see annotated Fig. 2) and a rear surface (see annotated Fig. 3); and a second magnetic material (28, magnetic as 28 contains magnets 19) coupled to the upwardly extending lip portion of the visor (as can be seen in annotated Fig. 2), wherein at least one of the first magnetic material or the second magnetic material comprises a magnet (as 28/30 contains 19/21 which are both described as magnets in para. 0018), wherein the upwardly extending lip portion of the visor has a shape that is complementary to a shape of at least a portion of the front portion of the crown (as can be seen in annotated Fig. 2, both are curve to abut one another), and wherein the crown and the visor are configured to be selectively and releasably coupled to one another through magnetic attraction between the first magnetic material and the second magnetic material (as disclosed in para. 0018).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Nguyen discloses the structure of the headwear, there would be a reasonable expectation for the headwear to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, Nguyen discloses wherein the first magnetic material (30, magnetic as 30 contains magnets 21) is associated with an inner surface of the front portion of the crown (as can be seen in annotated Fig. 4), wherein the second magnetic material (28, magnetic as 28 contains magnets 19) is associated with the front surface of the upwardly extending lip portion of the visor (as can be seen in annotated Fig. 2), and wherein the upwardly extending lip portion (26) of the visor (20) is configured for complementary receipt within the receiving space of the crown (as can be seen in Fig. 1).
Regarding claim 8, Nguyen discloses wherein the first magnetic material (30, magnetic as 30 contains magnets 21) comprises a magnet (21, disclosed as a magnet in para. 0018).
Regarding claim 9, Nguyen discloses wherein the first magnetic material (30, magnetic as 30 contains magnets 21) comprises a plurality of magnets (as there are at least 3 magnets 21, disclosed as magnets in para. 0018).
Regarding claim 10, Nguyen discloses wherein the second magnetic material (28, magnetic as 28 contains magnets 19) comprises a ferromagnetic material (as 19 is described in para. 0018 as a neodymium magnet, and neodymium magnets are known to be made of neodymium, iron, and boron, and iron is known to be a ferromagnetic material).
Regarding claim 11, Nguyen discloses wherein the second magnetic material (28, magnetic as 28 contains magnets 19) comprises a magnet (19, as 19 is described in para. 0018 as a neodymium magnet).
Regarding claim 12, Nguyen discloses wherein the second magnetic material (28, magnetic as 28 contains magnets 19) comprises a plurality of magnets (as there are at least 3 magnets 19, disclosed as magnets in para. 0018).



    PNG
    media_image1.png
    570
    624
    media_image1.png
    Greyscale

Annotated Fig. 2 (Nguyen)


    PNG
    media_image2.png
    453
    590
    media_image2.png
    Greyscale

Annotated Fig. 3 (Nguyen)


    PNG
    media_image3.png
    597
    684
    media_image3.png
    Greyscale

Annotated Fig. 4 (Nguyen)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are headwear with detachable components.  For example, Smith (US 2021/0100308) teaches a crown with a magnetically detachable upward extending lip connected to a brim, Phillips (US 2021/0059342) teaches a hood with a magnetically detachable upward extending lip connected to a brim, and Hall (US 2018/0206573) teaches a crown with a magnetically detachable brim where the number and size of the magnets can vary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732